Case 1:20-cv-24342-RNS Document 25-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                        Case No. 1:20-cv-24342-RNS

    PAYRANGE, INC.                                   )
                                                     )
                      Plaintiff,                     )
                                                     )
    v.                                               )
                                                     )
    KIOSOFT TECHNOLOGIES, LLC and                    )
    TECHTREX, INC.,                                  )
                                                     )
                      Defendants.                    )
                                                     )
                                                     )


                                   CERTIFICATION OF T. EARL LEVERE

           I, T. Earl LeVere, Esquire, pursuant to Rule 4(b) of the Special Rules Governing the

   Admission and Practice of Attorneys, hereby certified that (1) I have studied the Local Rules of

   the United States District Court for the Southern District of Florida; and (2) I am a member in good

   standing in the State of Ohio.


   Dated: March 8, 2021


                                                     T. EARL LEVERE




   4826-7993-1615.1
